Title: From George Washington to James McHenry, 11 March 1796
From: Washington, George
To: McHenry, James


          
            Sir,
            Philadelphia 11th March 1796.
          
          The letters, with their enclosures from Genl Wilkenson, shew in an additional strong point of view, the indispensable necessity of moving the requisite quantity of Provisions & Stores to the upper Posts of the Army, North West of the Ohio. I therefore desire, you will not only make the necessary arrangements with Genl Wayne (to whom the contents of these Papers might be communicated) but direct them to be carried into effect without delay; before the Season for Water transportation is lost.
          By the returns wch you have laid before me a number of Muskets with Bayonets (3000) are required! Enquire of Genl Wayne on what principle, and for what purpose this demand is made—As also what is become of the Arms of those men whose terms of Service have expired.
          A great number of Officers appear to be on furlough. One of whom Captn Sedam, since Novr 1791; and another, Captn Heth, since March 1792; these require explanation.
          
            Go: Washington
          
        